Citation Nr: 1538542	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-09 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability prior to August 26, 2010.

2.  Entitlement to TDIU since August 26, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1992 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2009, a travel board hearing was held in Winston-Salem, North Carolina before a Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  As that Veterans Law Judge is no longer with the Board, the Veteran was asked, in accordance with 38 USCA § 7101(c) West 2014); 38 C F R § 20 707 (2015), by a May 2011 letter if he wished to have another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran. 

The Board notes that the Board remanded this claim in July 2011 for additional development, and that this development has been fulfilled.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Prior to August 26, 2010 the Veteran was in receipt of service connection for cervical spine disc disease rated at 40 percent, degenerative disc disease of the lumbar spine rated at 20 percent, depressive disorder rated at 10 percent, a residual scar of the little finger rated at 10 percent, and residuals of a right toe disability rated as noncompensable.  
2.  Prior to August 26, 2010 the combined service-connected disability rating for this period was 60 percent (under the combined rating table) effective from October 1, 2007.  As such, the Veteran did not meet the percentage criteria for a schedular TDIU evaluation at that time.  

3.  Between August 26, 2010 and July 26, 2012, the Veteran was in receipt of service connection for cervical spine disc disease rated at 40 percent, degenerative disc disease of the lumbar spine rated at 40 percent, depressive disorder rated at 10 percent from August 26, 2010 to January 29, 2012 and 30 percent from January 30, 2012 to July 26, 2012, a residual scar of the little finger rated at 10 percent, and residuals of a right toe disability rated as noncompensable.  

4.  Since August 26, 2010, the Veteran has met the criteria for a schedular TDIU evaluation, as he had at least one service-connected disability rated at 40 percent and additional disabilities to bring the combined rating to at least 70 percent.  

5.  With resolution of doubt in the Veteran's favor, the competent and probative evidence of record establishes that during the entire period under consideration, the Veteran's service-connected disabilities had been of such severity as to preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience, without regard to nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU on both a schedular and extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3 4.16(b), 4.18, 4.19 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim for a TDIU on an extraschedular and schedular basis, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities  affecting a single body system are considered to be one disability.  Id.  In addition, when a Veteran has one disability rated at 50 percent with an additional disability rated at 0 percent or 10 percent, the above-described schedular requirements are considered to have been met.  VBA Fast Letter 13-13 (June 17, 2013).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is seeking entitlement to TDIU.  As will be discussed below, TDIU may be awarded on a schedular or extraschedular basis.  Prior to August 26, 2010 the Veteran was in receipt of service connection for cervical disc disease rated at 40 percent, degenerative disc disease of the lumbar spine rated at 20 percent, depressive disorder rated at 10 percent, a residual scar of the little finger rated at 10 percent, and residuals of a right toe disability rated at 0 percent.  He had a total combined rating of 60 percent.  Therefore, he did not meet the schedular criteria for a TDIU evaluation during this period, as he did not have a service-connected disability that was rated as at least 40 percent disabling and a total combined disability rating of at least 70 percent.  However, from August 26, 2010 to July 26, 2012, the Veteran was in receipt of service connection for cervical disc disease rated at 40 percent, degenerative disc disease of the lumbar spine rated at 40 percent, depressive disorder rated at 10 percent from August 26, 2010 to January 29, 2012 and 30 percent from January 30, 2012 to July 26, 2012, a residual scar of the little finger rated at 10 percent, and residuals of a right toe disability rated at 0 percent.  Also, from July 27, 2012, the Veteran is in receipt of service connection for radiculopathy of the left upper extremity rated at 50 percent, depressive disorder rated at 30 percent, cervical disc disease rated at 20 percent, degenerative disc disease of the lumbar spine rated at 20 percent, a residual scar of the little finger rated at 10 percent, and residuals of a right toe disability rated at 0 percent.  He had a total combined rating of at least 70 percent from August 26, 2010.  Thus, he has met the schedular criteria for a TDIU evaluation since August 26, 2010.  

Accordingly, the Board will consider the Veteran's TDIU claim on an extraschedular basis prior to August 26, 2010, and on a schedular basis from that date onward.  However, the analysis is the same under either standard, as the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.

For the reasons set out immediately below, the Board has determined that the Veteran has met the criteria for TDIU on both a schedular and extraschedular basis.

With regard to the period prior to August 26, 2010, the Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b). 

The Board itself cannot assign an extraschedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  Although Thun only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director, C&P Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  That is, since the Board itself cannot assign an extraschedular rating in the first instance, it must adjudicate specifically whether to refer a case to the Director, C&P Service, for an extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, then the Board has jurisdiction to adjudicate the TDIU claim on an extraschedular basis on the merits.  In fact, the Court has held that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director, C&P Service, determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd v. Brown, 9 Vet. App. at 96-97 (1996) (stating that once Board properly refers an extraschedular rating issue to Director, C&P Service, for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); 38 U.S.C.A. §§ 511(a) , 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").  In this case, the claim was referred to the Director, C&P Service, for consideration of extraschedular entitlement to a TDIU, and the Director considered the issue in March 2013.

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2015). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."

The Veteran is 60 years old.  On his claim for TDIU dated March 2005, the Veteran reported that his lumbar spine and cervical spine disabilities prevented him from working.  He also noted that his highest level of education was completion of two years of college.  In 1994, the Veteran was discharged from active duty.  Since his discharge he has been unemployed.  Additionally, the Veteran is currently in receipt of Social Security Administration (SSA) disability benefits.  His SSA records stated disability benefits were awarded for cervical and lumbar spine disorders as well as numbness of the left hand and right toe disability.  The November 1996 SSA decision awarding benefits indicated that these impairments caused significant, vocationally-relevant limitations.  The SSA examination stated the Veteran could not lift or carry more than 20 pounds push or pull objects walk more than a couple of blocks or stand for prolonged periods.  Moreover, full range of light duty was diminished by additional exertional or non-exertional limitations which made it impossible for him to sit for prolonged periods and he was not able to perform repeated bending, climb ladders, or perform tasks requiring overhead reaching with the left arm due to his limited use of the left arm and hand.

The Veteran's June 2005 VA examination recommended that the Veteran should avoid prolonged work above the shoulders and any activities involving repetitive use of the neck and back.  Further, an April 2006 VA examiner documented the Veteran's degenerative disc disease of the cervical spine and opined that the Veteran would have to avoid all prolonged activity with his left hand, noting that he was unable to perform any work above shoulder level on the left side.  Finally, in a June 2010 opinion, a medical professional opined that it was at least as likely as not that the Veteran's unemployability was caused by or a result of his service connected cervical and lumbar spine disabilities, primarily due to the decreased mobility associated with his degenerative disc disease and neuropathy of the left arm and hand.  

Following referral of this claim by the Board in March 2010, the Director, C&P Service, found in March 2013 that the TDIU claim could be awarded on an extraschedular basis.  The Director provided a summary of the pertinent evidence of record and noted that the Veteran's service-connected disability met the requirements for a total rating under 38 C.F.R. § 4.16(a).  The Director determined that, upon review of the evidence in its entirety, it was established that higher evaluations would be warranted for the Veteran's service-connected disabilities based on the Veteran's VA examinations.  The Director noted that the Veteran's cervical disability as well as the neuropathy of his spine and lumbar spine degenerative disc disease all contributed to the inability to work.  He also noted that the Veteran had been awarded Social Security disability due to his arthritis, and other conditions.  The Director found that the Veteran's cervical spine, lumbar spine and neuropathy conditions did significantly impair his ability to secure and maintain employment.

Based on the foregoing, the Board finds that the competent and probative evidence arguably demonstrates that prior to August 26, 2010, the Veteran's service-connected disabilities, in particular his cervical spine disability, precluded him from obtaining substantial gainful employment.  The Board in particular finds the November 1996 SSA decision as well as the VA examination reports and medical evidence documenting the Veteran's inability to work due to the cervical spine disability to be of great probative value in determining that the Veteran is precluded from obtaining substantial gainful employment.  As such, the Board finds that prior to August 26, 2010, TDIU is warranted on an extraschedular basis.

The Board further finds that from August 26, 2010, TDIU is warranted on a schedular basis.  In this regard, the Board finds that the evidence does not demonstrate an improvement in the Veteran's cervical spine symptoms inasmuch that he became capable of obtaining substantial gainful employment.  Indeed, although a July 2012 examination suggests some improvement in the Veteran's cervical and lumbar spine symptoms, the Veteran has been in receipt of a 50 percent disability for radiculopathy of the left upper extremity from this date, which according to 38 C.F.R. § 4.124a, Diagnostic Code 8512, indicates severe incomplete nerve paralysis.  Moreover, he has continued to report experiencing symptoms associated with his cervical spine disability which impact his employability, as is indicated in his November 2014 VA examination report.  Further, he has reported that he is not able to work due to the inability to stand, sit, or lay down for long periods of time, or lift objects with his left hand, and that he has constant pain during the day and at night.  The Board finds the Veteran credible with regard to these reported symptoms, as the medical evidence continues to support a finding that he is not able to obtain substantial gainful employment.     

The Board adds that even assuming the Veteran were able to find employment for which he could be trained, he would still face significant workplace hurdles, such as psychiatric distress as demonstrated by his November 2014 VA psychological examination which documented his depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He has also evidenced limitations to focus and concentration and pain from his service connected back disabilities.  At the very least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 C.F.R. § 3.102  (2015).

Hence, the Board finds that the Veteran is not currently able to engage in substantial employment due to impairment caused by service-connected disabilities from August 26, 2010 onward.  As such his schedular claim for TDIU is granted for this period.  


ORDER

A total disability rating due to individual unemployability based on service-connected disabilities is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


